Citation Nr: 1725982	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-40 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based in individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1976 to March 1976, and in the U.S. Coast Guard from September 1978 to February 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that notification came from the Portland RO and the Portland RO has jurisdiction over the claim.

In August 2007, the RO awarded the Veteran service connection for, PTSD with an initial rating of 50 percent, effective June 19, 2005. The Veteran did not file a notice of disagreement (NOD) as to the initial evaluation of the PTSD and this issue is not on appeal.

In September 2007, the Veteran filed informal claims for service connection for alcohol dependence and neuropathy.  Shortly thereafter, the Veteran contacted the RO to request a status update of those claims and to add a claim for TDIU.  In October 2007, the Veteran filed a formal application for TDIU due to "PTSD/Alcoholism" and submitted a statement that his mental health examiner told him that his alcoholism is due to self-medication of his PTSD.

In July 2008, the RO denied the Veteran's service connection claims for alcoholism, alcoholic peripheral neuropathy, bilateral lower extremities, and TDIU.  In March 2009, the Veteran filed an NOD as to the denial of TDIU and alcohol-related peripheral neuropathy as secondary to PTSD.  In August 2010, the RO issued a statement of the case (SOC) continuing the denial of TDIU and alcoholic peripheral neuropathy.  In September 2010, the Veteran filed a substantive appeal, in which he requested a hearing before a Veterans Law Judge of the Board, indicated that he was appealing all of the issues listed in the September 2010 SOC, and presented brief argument in favor of a grant of TDIU and peripheral neuropathy secondary to PTSD.  A hearing before the undersigned Veterans Law Judge took place in March 2012.  A transcript of the hearing has been associated with the Veteran's claims file.
The Board observes that the July 2008 rating decision denied service connection for alcoholic peripheral neuropathy, bilateral lower extremities; however, service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  Nevertheless, service connection may be awarded for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In a January 2010 VA examination, the examiner indicated that the Veteran's peripheral neuropathy was due to his chronic alcohol abuse.  Accordingly, the Board re-characterized the issue of peripheral neuropathy on appeal, limiting the claim to one for secondary service connection only.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms described, and the information provided in connection with that claim).

In February 2014, the Board remanded these matters for additional development, to include obtaining outstanding treatment records, and to afford the Veteran adequate examinations.

In the February 2014 remand, the Board also found that the record had raised the issue of an increased rating for Veteran's service-connected PTSD.  The Board observed that as the Agency of Original Jurisdiction (AOJ) did not adjudicate the issue of an increased rating for PTSD, the Board did not have jurisdiction over it, and the Board referred the issue to the AOJ for appropriate action.

The Board once again remanded these matters in October 2014 in order to obtain all outstanding treatment records and to give the Veteran another opportunity to report for a VA examination.  In addition, in the October 2014 remand, the Board once again referred the issue of an increased rating for PTSD, as it did not appear as if the AOJ had completed any development regarding the Veteran's claim.  In a February 2016 rating decision, the RO continued the current 50 percent rating for PTSD.  Also, in a February 2017 the RO granted service connection for peripheral neuropathy, as secondary to PTSD with secondary alcohol use disorder rated at 10 percent disabling (effective  September 8, 20007).  The Veteran did not file a NOD as to the denial of an increased rating for PTSD or peripheral neuropathy evaluation. 

The remaining issue of TDIU is currently before the Board for review. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; tinnitus rated at 10 percent disabling ; for peripheral neuropathy, as secondary to PTSD with secondary alcohol use disorder rated at 10 percent disabling; bilateral hearing loss, rated as non-compensable; and loss of movement in the right little finger, rated as non-compensable.  The combined disability rating of the Veteran's service-connected disabilities is 70 percent.

2.  The competent and credible evidence does not demonstrate that the Veteran is unable to secure or follow substantially gainful employment because of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5110(a), (b) (2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA is required to notify a veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the veteran's employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103 (a)( West ) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  The RO provided the Veteran with sufficient VCAA notice in a letter dated in March 2014 and April 2008. 

As to VA's duty to assist, VA has made reasonable efforts to identify and obtain relevant records in support of the Veteran's claims for TDIU, including the Veteran's VA treatment records and social security records.  See 38 U.S.C.A. § 5103A (a), (b) and (c) (2016).  The Veteran had the opportunity to speak at a DRO conference in April 2010 and testify at a Board hearing in March 2012.  The Veteran has not identified any additionally available evidence for consideration in his appeal. 

VA has also conducted necessary medical inquiry in an effort to substantiate the Veteran's claims for TDIU.  See 38 U.S.C.A. § 5103A (d) (West 2014).  The Veteran had VA examinations in December 2015, October 2016 and December 2016.  The Veteran failed to report for the October 2016 physical examination but the December 2015 and 2016 examiners evaluated the nature and severity of his service-connected PTSD.  The December 2015 and 2016 VA examinations also assessed the affect of the Veteran's PTSD on his ability to function in a work setting.  The Board finds that the reports are adequate to decide the Veteran's claim for TDIU.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the Veteran's claim for TDIU, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.




Entitlement to a TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1555 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation because of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016). 

A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a) (1), 4.15 (2016).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a)(2016).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad, 5 Vet. App. at 529; VAOPGCPREC 75-91 (Dec. 27 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 4.16 (a) (2016), provide for a TDIU when, due to a service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  In exceptional circumstances, where the veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (b) (2016).

Analysis

The Veteran is service-connected for post-traumatic stress disorder (PTSD) with secondary alcohol use disorder, currently rated at 50 percent disabling; tinnitus associated with bilateral hearing loss, currently related as 10 percent disabling; peripheral polyneuropathy of the right and left lower extremity secondary to alcohol use disorder associated with PTSD, currently rated at 10 percent disabling; and bilateral hearing loss, currently evaluated as non-compensable.  

The Veteran contends that his various service-connected disabilities, to specifically include his PTSD, prevent him from maintaining his past employment and these disabilities also prevent him from obtaining and maintaining employment.

The Board finds that the basic scheduler requirements for consideration of a TDIU rating have been met throughout the appeal period.  38 C.F.R. § 4.16 (a) (2016).  The Board further finds that the evidence does not show that it is at least as likely as not that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have not done so through the appeal period. 

During his Decision Review Officer (DRO) conference in April 2010, the Veteran contended that he meet the requirements for TDIU in relation to his service-connected disabilities.  During that conference, the Veteran stated that he had not worked since 2008 or 2009, when he worked a security job.  He stated he was unable to work because of his mental health issues and not being able to wear shoes or be on his feet for very long.  He also stated that he had not sought any vocational rehabilitation services.  

Because of the conference, a clinical psychologist gave the Veteran a VA examination in June 2010.  During the examination, the Veteran reported he did not have the physical capability to return to landscaping work.  Additionally, he stated that he was able to perform some janitorial duties through a work-study program but that he was not able to continue those duties on a fulltime basis.  He also reported that he worked for a brief time in security but was not able to master the electronic security system at his place of employment.

The June 2010 VA exam, the examiner concluded that based on the information given by the Veteran, that it appeared he would be able to work although he may be able to work only on a part-time basis be he could likely master routine tasks.  The examiner noted that the Veteran was able to manage his own finances, in that he was able to he knew the amount of the monthly bills he knew the amount of his benefits payment, and he was able to handle money and pay bills. 

Additionally in June 2010, the Veteran received a VA examination in reference to his now service-connected peripheral polyneuropathy.  The June 2010 peripheral polyneuropathy examiner diagnosed the Veteran with peripheral polyneuropathy of the lower right, left extremities, and concluded that this service-connected disability would not an effect on usual occupation and would not result in work problems. 

At his Board hearing in March 2012, the Veteran's testimony mirrored that of his DRO conference and what he stated to the VA examiner during his June 2010 examination.  Additionally the Veteran testified that he did not have any skills other than landscaping.  He also said that he had problems concentrating; remembering things; and hearing, because of his tinnitus.  He also testified that he did not have any issues getting along with his coworkers.   

In December 2015, the Veteran received another VA examination in connection with his claim.  The Veteran reported that was not currently working and last worked in May 2015.  He reported that he worked on the weekends about 16 hours/week in landscaping.  The Veteran also reported that he last worked full time around 2007 in security.  The Veteran reported that he worked the job for 6 months and said the job ended when he quit because he was bored.  

The examiner noted that the Veteran primarily focused on his back pain as his main barrier to working and felt he is able to work a sedentary job.  Additionally, the examiner concluded that based on the Veteran's PTSD he would experience functional limitations in a work setting of having mild irritability with others and periodic withdrawal.  The examiner noted the Veteran, with his PTSD, is able to understand and remember instructions and sustain attention needed for task completion.  The examiner stated the Veteran would also be able to engage in appropriate social interaction.

In December 2016, the Veteran received another VA examination in reference to his claim.  The Veteran reported much of the same information that he reported in his 2015 examination; however, the Veteran did report an increase in alcohol use.  He also reported to drinking mostly in the evening.  The Veteran reported that he last worked full time around 2009, in security.  He reported the job lasted 6 months and that he quit because watching monitors hurt his eyes.  When asked, the Veteran primarily focused on his back pain as his main barrier to working and stated he feels that he is able to work a sedentary job.  

Based on the Veteran's PTSD and secondary alcohol use disorder, the examiner concluded that: he is likely able to understand and remember work instructions; the Veteran most likely would experience periodic difficulty sustaining attention needed for task completion on a work site; due to his alcohol use, he most likely would have periodic difficulty with reliability and would periodically miss work due to effects of alcohol; he is able to engage in appropriate social interaction when sober and indicated he able to contain his alcohol use to the evenings; and he most likely is able to secure and maintain substantially gainful employment in a sedentary setting related to his PTSD and secondary alcohol use disorder.

The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  In this case, the evidence shows that it is the Veteran's nonservice-connected disability, back pain that affects his ability to work.  The Board also notes that, in his December 2015 and December 2016 VA examinations, the Veteran attributed his inability to obtain and maintain employment to his back and made no mention of his service-connected PTSD, tinnitus, and bilateral hearing loss or peripheral polyneuropathy of the right and left lower extremities.  Moreover, the June 2016 VA examiners opined that the Veteran's peripheral polyneuropathy of the lower right and left extremities would not cause a functional effect upon the Veteran's occupational activities. 

The Board has considered the Veteran's statements.  The Veteran reported during his Board hearing in March 2012 that he was not able to work landscaping because of damage to his feet and he could not "lift like" he used to; also, during his April 2010 DRO conference the Veteran reported that he could not work because he was not able to wear shoes or stand for long periods.  From his claim for TDIU, it is assumed that the Veteran believes that he is unable to obtain or maintain substantially gainful employment because of his service connected disabilities.  However, the Veteran reported during his December 2015 and December 2016 VA examination that he had worked part time for 10 years in landscaping.  He reported that his employment ended in May 2015, when his client moved.  
The information the Veteran provided to the VA examiners directly contradicts the Veteran's statements to the VLJ and DRO officer.  As such, the Veteran's statements, as well as his work history; provide highly probative evidence against his claim.

The Board observes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  However, the focus of the examiner is not on whether a veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).  In the instant case, the Board accords great probative weight to the December 2016 VA examiner's opinion regarding the functional impairment caused by the Veteran's service-connected disabilities as the examiner conducted an interview with the Veteran, and a review of the relevant history.  Furthermore, the determination rendered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete explanation of the Veteran's limitations.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, despite some limitations imposed by his service-connected disabilities, the weight of the probative evidence is against a finding that he is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.

In sum, the Board finds that the preponderance of the evidence is against entitlement to a total disability rating based on individual unemployability.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107 (b) (2016).


ORDER

Entitlement to a total disability rating based in individual unemployability (TDIU) is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


